Title: William Taylor to James Madison, 10 August 1826
From: Taylor, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Vera Cruz
                                
                                10. Augt 1826
                            
                        
                        I had the pleasure some 12 months ago, and then sent for your acceptance, to the care of Mr. Renard A
                            Douglass merchant Baltimore, a miniature likeness in wax, of the late Iturbide. It was presented to me by one had been
                            much in his confidence And was taken on his return to the metropolis from Cordova, where he concluded the celebrated
                            treaty with the Vice Roy O’Donaju, which severed Mexico from Spain–the likeness was most striking, and I would be
                            gratified to learn that you had received it.
                        Mr Poinsett has at last Concluded a treaty with the Plenipotentiaries of the Governmt. I have not seen it,
                            tho’ I forward a Sealed copy of it by this Convye. but am told it is such an one as that with Colombia. It is to be
                            regretted, that the boundary line between the two Countries has not been settled by this treaty. But it was impossible for
                            Mr Poinsett to bring the Commissioners to agree to any reasonable proposition in that head—It has therefore been
                            deferred.
                        Como David Porter with whose departure from the UStates for this Country you are most likely acquainted,
                            has entered the Mexican Service, and is now in command on this Station. I regret the loss our country must sustain in this
                            Gallant Officer. I regret his entry into the service on his own account, because I do not believe his expectations can be
                            realised. The limited resources of the Country at home, and the want of Credit abroad must prevent this Country for a
                            lifetime at least from having any thing like a Navy.
                        There has recently been a great deal of intrigue in Mexico, with the view of getting the present ministers
                            out of office—Things were Carried so far, that Gouvernment felt itself obliged to take some high handed Measures. Wch. had
                            the desired effect, and all is now tranquil again
                        Mr Camacho, Secy of foreign relations is now at Jalapa on his way to London to conclude there the Treaty
                            commenced at Mexico. He will embark at this Port about 1st. next month on bd a British frigate.
                        Our intercourse is declining very rapidly with this Country, as most of the goods wch. we have been in the
                            < > of receiving from the U. S.tates, are now imported direct from Europe. Consequently the trade from the
                            UStates is very limited, & will be probably more so still. I am Sir, with my respectful remembrance to Mrs
                            Madison, and best wishes for the continuance of your health, Yr mo ob. h. Servt
                        
                            
                                William Taylor
                            
                        
                    P. S. The french Gouvernment has sent An Agent to this Country, Commissioned by H. M. C.
                            Majesty’s Admiral on the West India Station. Who had instructions to that effect from the french Governmt. He came in so
                            questionable a shape that I thought the dignity of this Gouvernt required that he should not be recd. & so wrote
                            to Mr Poinsett, Who thought otherwise and acted accordingly, & was the cause of his being recd. It is to be
                            presumed that Mr Poinsett was in possession of certain facts, with which I could have no Acquaintance.                        
                            
                            WT
                        